ON PETITION FOR CLARIFICATION.
A petition has been filed in this court praying for an extensive clarification of the opinion in the above entitled case, as hereinbefore published in 192 Wash. 96, 73 P.2d 341, upon the ground that the opinion is likely to be so construed as to prevent the future enactment by our legislature of a small loan act of the general character now in force in a number of our sister states.
We think that this fear is unwarranted. Upon an analysis of the opinion, it will be at once realized that, while, nominally, the court had before it an act providing for the licensing and regulating of the business of making loans under three hundred dollars, four sections of the act had been vetoed and eight other sections rendered entirely inoperative as a consequence of the veto, so that there remained for the court's consideration only a general law relating to usury, making it a crime to contract for interest of more than twelve per cent per annum on loans under three hundred dollars, and wholly exempting numerous classes of lenders from its operation. In other words, the decision in no way relates to the constitutionality of a small loan act, but only to the constitutionality *Page 707 
of a general criminal statute. It is assumed as a matter of course that the decision will not be invoked as a precedent except in cases of a similar nature.
The petition for clarification is accordingly denied.